DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The controller” in claim 1 is read as the CPU 101 shown in Fig.1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by
Dodd’112 (US 2013/0077112).
     With respect to claim 1, Dodd’112 teaches an image processing apparatus (Fig.1, item 102) comprising: 
     a communication interface [as shown in Fig.1, the multifunction 102 is inherent disclosed with a communication interface to communicate with the user device 114]; and 
     a controller (Fig.1, item 104), wherein, when multiple print jobs are received via the communication interface (abstract), the controller is configured to: 
     analyze information included in each of the multiple print jobs (abstract); and 
     handle the multiple print jobs as a single print job when, as a result of analysis, it is determined that the information satisfies a particular condition [the received jobs are being grouped into a common job to be processed according the received jobs’ information (abstract)].  
     With respect to claim 3, which further limits claim 1, Dodd’112 teaches wherein the information includes information regarding a job name of each of the multiple print jobs (abstract), and wherein, when the job names of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job (abstract).  
     With respect to claim 4, which further limits claim 1, Dodd’112 teaches wherein the information includes information regarding a job time indicating a time at which each of the multiple print jobs was generated (abstract), and wherein, when the job times of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job (abstract).  
     With respect to claim 9, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 9 claims how the image processing apparatus of claim 1 to execute to group jobs into a single job.  Claim 9 is being analyzed and rejected for the same reason set forth in the rejection of claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd’112 (US 2013/0077112), and further in view of Mitsui’330 (US 2006/0209330).
     With respect to claim 2, which further limits claim 1, Dodd’112 does not teach wherein the information includes information regarding a user name that identifies a user who generated each of the multiple print jobs, and wherein, when the user names of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job.  
     Mitsui’330 teaches wherein the information includes information regarding a user name that identifies a user who generated each of the multiple print jobs job [as shown in Fig.7, the user name associated with the jobs is being configured as the parameter to combined the jobs having the same user name into one job (paragraph 80 and Fig. 7)], and wherein, when the user names of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job [as shown in Fig.7, the user name associated with the jobs is being configured as the parameter to combined the jobs having the same user name into one job (paragraph 80 and Fig. 7)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dodd’112 according to the teaching of Mitsui’330 to group the received jobs into one job according to the user name associated with the received jobs because this will allow the jobs to be grouped more effectively.
     With respect to claim 5, which further limits claim 1, Dodd’112 teaches wherein the information includes more than one piece of information regarding a job name of each of the multiple print jobs, and a job time at which each of the multiple print jobs was 222020-OO1O1USOO generated (abstract) 
     Dodd’112 does not teach information includes more than one piece of information regarding a user name identifying a user who generated each of the multiple print jobs and wherein, when the more than one piece of information of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job.  
     Mitsui’330 teaches information includes more than one piece of information regarding a user name identifying a user who generated each of the multiple print jobs [as shown in Fig.7, the user name associated with the jobs is being configured as the parameter to combined the jobs having the same user name into one job (paragraph 80 and Fig. 7)] and wherein, when the more than one piece of information of the multiple print jobs are identical, the controller is configured to handle the multiple print jobs as a single print job [as shown in Fig.7, multiple group parameters are being used to group jobs into one job (paragraph 80 and Fig. 7)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dodd’112 according to the teaching of Mitsui’330 to group the received jobs into one job according to the user name associated with the received jobs because this will allow the jobs to be grouped more effectively.
     With respect to claim 6, which further limits claim 5, Dodd’112 teaches wherein each of the multiple print jobs is configured to include, at a time of being generated: information of the user name indicating a user logged in to the information processing apparatus (paragraph 29); information of the job name including a data name of the content data generated by the application software (abstract); and information of the job time at which each of the multiple print jobs was generated (abstract); and 
     wherein the controller is configured to analyze two or more types of the information among the information regarding the user name, the information regarding the job name, and the information regarding the job time.  
     Dodd’112 does not teach wherein the controller is configured to receive the multiple print jobs, via the communication interface, from an information processing apparatus in which an application software and a printer driver are installed, wherein each of the multiple print jobs is generated in accordance with a printing procedure using the printer driver to print content data generated as the information processing apparatus executes the application software.
     Mitsui’330 teaches wherein the controller is configured to receive the multiple print jobs, via the communication interface, from an information processing apparatus [the printer 111 shown in Fig.1 is inherent disclosed with a controller to receive jobs, via the communication interface, from an information processing apparatus 100] in which an application software (Fig.1, item 1051) and a printer driver (Fig.1, item 1053) are installed.
     wherein each of the multiple print jobs is generated in accordance with a printing procedure using the printer driver to print content data generated as the information processing apparatus executes the application software (paragraph 70)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dodd’112 according to the teaching of Mitsui’330 to install a printer driver and an application for generating print jobs for printing before this will allow the desired contents to be printed more effectively.
     With respect to claim 7, which further limits claim 1, Dodd’112 teaches a display (Fig.5, item 518). 
     Dodd’112 does not teach wherein the controller is further configured to display a page count image indicating a progress of printing based on the print data included in the print job by a number of pages, and wherein, when the multiple print jobs are handled as a single print job, the controller is configured to display a total number of pages obtained by adding all the number of pages included in all of the multiple print jobs.  
     Mitsui’330 teaches wherein the controller is further configured to display a page count image indicating a progress of printing based on the print data included in the print job by a number of pages [regarding to the displayed number of pages in the jobs (Fig.6)], and 
     wherein, when the multiple print jobs are handled as a single print job, the controller is configured to display a total number of pages obtained by adding all the number of pages included in all of the multiple print jobs [the plurality of jobs are being combined into one job (paragraph 17) and the number of pages in the job is being displayed (Fig.6). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display the total number of pages in a combine job after the jobs are being combined into the combined job because this will allow the user to know how many papers is required to process the combined job.].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dodd’112 according to the teaching of Mitsui’330 to display the total number of pages in a combine job after the jobs are being combined into the combined job because this will allow the user to know how many papers is required to process the combined job.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dodd’112 (US 2013/0077112), Mitsui’330 (US 2006/0209330) and further in view of Oguma’696 (US 9,606,696).
     With respect to claim 8, which further limits claim 7, Dodd’112 teaches a memory (Fig.1, item 106), and 
     Dodd’112 does not teach wherein, in a state where an accumulation print mode, in which received print jobs are accumulated in the memory and printing is performed by reading out the accumulated print jobs, is selected, when multiple print jobs generated by a user who selects the accumulation print mode are accumulated in the memory, the controller is configured to handle the multiple print jobs as a single print job, and     wherein, in a state where printing is performed based on the print data included in each of the multiple print jobs which are handled as the single print job, the controller is configured to display the total number of pages, which is a sum of the number of pages to be printed based on print data included in each of the multiple print jobs as the page count image.  
     Mitsui’330 teaches wherein, in a state where an accumulation print mode, in which received print jobs are accumulated in the memory and printing is performed by reading out the accumulated print jobs, is selected, when multiple print jobs generated by a user who selects the accumulation print mode are accumulated in the memory, the controller is configured to handle the multiple print jobs as a single print job [as shown in Fig.6, a graphical user interface displays the accumulated print jobs and the desired jobs are being combined into one job according to the user the selection. Therefore, the graphical user interface shown in Fig.6 is considered as the accumulation print mode which is being activated by a user to combined desired jobs into one job], 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dodd’112 according to the teaching of Mitsui’330 to group the received jobs into one job according to the user’s instruction because this will allow the jobs to be grouped more effectively.
     The combination of Dodd’112 and Mitsui’330 does not teach wherein, in a state where printing is performed based on the print data included in each of the multiple print jobs which are handled as the single print job, the controller is configured to display the total number of pages, which is a sum of the number of pages to be printed based on print data included in each of the multiple print jobs as the page count image.
     Oguma’696 teaches wherein, in a state where printing is performed based on the print data, the controller is configured to display the total number of pages, which is a sum of the number of pages to be printed based on print data included in each of the jobs as the page count image [as shown in Fig.4A, the displayed job list including the total number of pages to be printed and the number of pages have been printed in a job.].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dodd’112 and Mitsui’330 according to the teaching of Oguma’696 to display the grouped job list  having the total number of pages in each grouped job because this will allow the total number of pages in the grouped jobs to be identified more effectively.
     The combination of Dodd’112, Mitsui’330 and Oguma’696 does not teach wherein, in a state where printing is performed based on the print data included in each of the multiple print jobs which are handled as the single print job, the controller is configured to display the total number of pages, which is a sum of the number of pages to be printed based on print data included in each of the multiple print jobs as the page count image.
     Since Dodd’112 has suggested to groups job into different single job according to the job parameter (abstract, paragraph 35 and Fig.4) and Oguma’696 teaches wherein, in a state where printing is performed based on the print data, the controller is configured to display the total number of pages, which is a sum of the number of pages to be printed based on print data included in each of the jobs as the page count image [as shown in Fig.4A, the displayed job list including the total number of pages to be printed and the number of pages have been printed in a job.], therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to combine the jobs into single group jobs according to the job grouping parameters and to display the grouped job list having the total number of pages in each grouped job (wherein, in a state where printing is performed based on the print data included in each of the multiple print jobs which are handled as the single print job, the controller is configured to display the total number of pages, which is a sum of the number of pages to be printed based on print data included in each of the multiple print jobs as the page count image) because this will allow the total number of pages in the grouped jobs to be identified more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dodd’112, Mitsui’330 and Oguma’696 to combine the jobs into single group jobs according to the job grouping parameters and to display the grouped job list having the total number of pages in each grouped job (wherein, in a state where printing is performed based on the print data included in each of the multiple print jobs which are handled as the single print job, the controller is configured to display the total number of pages, which is a sum of the number of pages to be printed based on print data included in each of the multiple print jobs as the page count image) because this will allow the total number of pages in the grouped jobs to be identified more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Morales’045 (US 2007/0201045) teaches a number of different print jobs having different print quantities can be combined into a single job that results in reduced bindery costs. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674